
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 75
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Coleman (for himself
			 and Mr. Harkin) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Secretary of Defense should take immediate steps to appoint doctors of
		  chiropractic as commissioned officers in the Armed Forces.
	
	
		Whereas the Secretary of Defense has statutory authority
			 under section 3070 of title 10, United States Code, to appoint doctors of
			 chiropractic as commissioned officers in the Armed Forces, but has not yet made
			 such appointments;
		Whereas the urgent needs of military personnel in the
			 field of operations include access to the widest possible range of health care
			 options, especially in the area of care of the spine and related structures of
			 the body;
		Whereas providing military personnel in the field of
			 operations with access to chiropractic care will increase the cost
			 effectiveness of military health care expenditures by taking advantage of the
			 conservative, drugless, and non-surgical care option offered by chiropractic
			 care;
		Whereas back injuries are the leading cause of lost
			 service time and disability in the Armed Forces;
		Whereas military personnel in the field of operations or
			 on shipboard can access chiropractic care only through commissioned
			 chiropractic officers;
		Whereas access to chiropractic care through commissioned
			 chiropractic officers will enhance the combat readiness of military personnel
			 by offering a non-pharmaceutical option for the health care needs of such
			 personnel; and
		Whereas the appointment of doctors of chiropractic as
			 commissioned officers will make use of a highly skilled and trained pool of
			 health care professionals and help to meet the growing demand for chiropractic
			 care in the Armed Forces: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Secretary of Defense should take immediate steps to establish a career path for
			 doctors of chiropractic to be appointed as commissioned officers in all
			 branches of the Armed Forces for purposes of providing chiropractic services to
			 members of the Armed Forces.
		
